number release date id office uilc cca-628390-10 ---------- from ------------------------- sent wednesday date am to ----------------- cc subject third party authorizations as requested attached is a document on third party authorizations that can be used in your presentation of the topic to your employees please note the text of the document has been copied into this email below third party authorizations date what is a third party authorization a third party authorization is a signed document and or an oral statement made by a taxpayer granting a third party the authority to perform specified acts relative to specific tax matters on behalf of the taxpayer examples of third party authorizations third party authorizations include tax information authorizations written form oral e-services disclosure authorization third party designee aka checkbox powers of attorney form tax information authorizations permits designated third party to inspect or receive return or return_information designee always entitled to inspect or receive return taxpayer cannot compel disclosure of return_information designated irs official must withhold return_information if disclosure if will seriously impair tax_administration tax information authorizations required elements taxpayer’s identity identity of designee type of return or portion of return or return_information to be may be an individual or other person disclosed power_of_attorney a taxpayer may either represent oneself or with proper written authorization an individual authorized to practice_before_the_irs represent the taxpayer representation acts performed on behalf of a taxpayer by a representative in practice_before_the_irs sec_601_501 conference and practice requirements statement of procedural rules practice_before_the_irs the secretary_of_the_treasury is authorized to regulate practice before the department of treasury usc a regulations governing practice before the internal_revenue_service cfr part circular_230 practice_before_the_irs practice before the internal_revenue_service comprehends all matters connected with a presentation to the internal_revenue_service or any of its officers or employees relating to a taxpayer’s rights privileges or liabilities under laws or regulations administered by the internal_revenue_service such presentations include but are not limited to preparing and filing documents corresponding and communicating with the internal_revenue_service rendering written advice with respect to any entity transaction plan or arrangement or other plan or arrangement having a potential for tax_avoidance_or_evasion and representing a client at conferences hearings and meetings circular_230 d practice_before_the_irs outside the united_states circular_230 c vii authorizes any individual to represent any individual or entity who is outside the united_states before irs personnel when that representation takes place outside the united_states a foreign_person must be represented by a person eligible to practice_before_the_irs when the representation takes places within the united_states what is practice practice_before_the_irs includes negotiating with the irs on behalf of the taxpayer advocating the taxpayer’s position to irs official or employees offering or executing a waiver of restriction on assessment or collection of a deficiency in tax offering or executing a waiver of notice of claim disallowance what is practice continued practice_before_the_irs includes executing a consent to extend the period of assessment or collection of tax executing a closing_agreement signing a tax_return receiving a check drawn on the united_states treasury with respect to a tax admitting a representative to practice attorneys and cpas have a statutory right to represent persons before the internal_revenue_service usc usc a the secretary may admit other individuals to practice qualifications of a representative before admitting a representative to practice secretary may require the representative to demonstrate good character good reputation necessary qualifications to enable the representative to provide persons valuable service competency to advise and assist persons in presenting their cases who may practice_before_the_irs persons eligible to practice_before_the_irs attorneys cpas enrolled agents enrolled actuaries enrolled retirement government officers plan administrators or employees state officers or others eligible to practiceemployees under circular_230 d or circular_230 power_of_attorney a document signed by a taxpayer by which an individual is appointed as attorney-in-fact to perform certain specific act s on behalf of the principal sec_601_501 conference and practice requirements statement of procedural rules power_of_attorney required elements name and mailing address of the represented party identification_number of the represented party ie social_security_number and or employer employee plan number if applicable name and address of the recognized representative s description of the matter s for which representation is authorized a clear expression of the taxpayer’s intention concerning the scope of authority granted to the identification_number recognized representative s declaration of representative declaration of representation irs statement made under penalties of perjury not currently under suspension or disbarment from practice before the aware of the regulations contained in circular_230 cfr part authorized to represent the person identified for the matters specified in the power_of_attorney individual described in sec_601_502 b conference and practice requirements statement of procedural rules bypassing a taxpayer's representative where a recognized representative has unreasonably delayed or hindered an examination collection or investigation by failing to furnish after repeated request nonprivileged information necessary to the examination collection or investigation the internal_revenue_service employee conducting the examination collection or investigation may request permission from his her immediate supervisor to bypass the representative and contact the taxpayer directly for such information bypass - unreasonable delay may be necessary to bypass the representative if the representative repeatedly fails to provide the taxpayer's records or information upon request fails to return telephone calls or respond to written correspondence cancels scheduled appointments at the last minute without timely notification requests extensions of time beyond established deadlines for submitting requested records or information do not bypass a representative simply because you wish to interview the taxpayer bypass - a two-step process warning document actions letter 4016-a bypass warning letter power_of_attorney do not notify taxpayer by-pass letter 4016-b bypass letter power_of_attorney notify representative and taxpayer of bypass poa continues to represent taxpayer and you must continue to send copies of all correspondence with the taxpayer to the representative for more information please contact office_of_chief_counsel procedure and administration phone office_of_chief_counsel general legal services phone attachment
